NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 4 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

EDWARD VINCENT RAY, Jr.,                        No. 16-15886

                Plaintiff-Appellant,            D.C. No. 2:15-cv-00252-GMS

 v.
                                                MEMORANDUM*
CARLO MACERI,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                    G. Murray Snow, District Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Edward Vincent Ray, Jr., who was housed in Arizona when he filed this

action, appeals pro se from the district court’s summary judgment in his 42 U.S.C.

§ 1983 action alleging retaliation. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo. Broadheim v. Cry, 584 F.3d 1262, 1267 (9th Cir. 2009). We


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm.

      The district court properly granted summary judgment because Ray failed to

raise a genuine dispute of material fact as to whether defendant Maceri’s allegedly

retaliatory cell search failed to advance a legitimate penological purpose. See

Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005) (setting forth elements

of a retaliation claim in the prison context); Pratt v. Rowland, 65 F.3d 802, 806

(9th Cir. 1995) (“[P]laintiff bears the burden of . . . proving the absence of

legitimate correctional goals for the conduct of which he complains.”).

      The district court did not abuse its discretion in denying Ray’s request for

judicial notice. See Fed R. Evid. 201(b) (“The court may judicially notice a fact

that is not subject to reasonable dispute because it . . . can be accurately and readily

determined from sources whose accuracy cannot reasonably be questioned.”); Lee

v. City of Los Angeles, 250 F.3d 668, 689 (9th Cir. 2001) (setting forth standard of

review).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.

                                           2                                      16-15886